Citation Nr: 0213984	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a left foot disability.  The RO also declined to reopen 
the veteran's claim for service connection for a back 
disability.  He responded by filing a Notice of Disagreement 
in May 2001, and a Statement of the Case was sent to him in 
June 2001.  He then filed a June 2001 VA Form 9, perfecting 
his appeal of these issues.  A personal hearing was not 
requested.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have a current disability of the 
left foot.  

3.  In an April 1997 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for a back disability; the veteran did not appeal 
this decision.  

4.  The evidence submitted subsequent to the April 1997 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1110, 
5107, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

2.  The April 1997 rating decision that denied the veteran's 
application to reopen his claim for service connection for a 
back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  

3.  No new and material evidence has been received to warrant 
reopening the veteran's claim of entitlement to service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  Pertinent regulations that implement the Act 
have also been promulgated.  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

By virtue of the May 2001 Statement of the Case, and the May 
2002 Supplemental Statement of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claims on appeal.  These notices served to 
advise him of the evidence needed to substantiate his claim.  
In a letter dated in April 1997, the veteran was advised that 
it was his responsibility to submit new and material 
evidence.  In a December 2000 letter he was advised that VA 
would assist him in obtaining any evidence and that he was 
responsible for assisting VA in obtaining the evidence.  In 
May 2001, the RO explained the types of evidence that were 
new and material, and advised him that he was responsible for 
submitting such evidence.  

The veteran has not reported any private post-service medical 
treatment for his disabilities; thus, no such records have 
been requested by the RO.  The veteran has, however, received 
VA medical treatment, and these records have been obtained.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Hence, adjudication of the above-referenced 
issues is appropriate at this time, and the claims are ready 
to be considered on the merits.

Since all known evidence has been obtained, he has receive 
required examinations and he has been provided all required 
notice, further efforts to assist him would not have a 
reasonable possibility of substantiating his claim.  
38 U.S.C.A. § 5103A

II.  Service connection - Left foot disability

Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In any claim before the VA, the 
benefit of the doubt will be afforded the claimant whenever 
the evidence is in approximate balance between the positive 
and the negative.  38 U.S.C.A. § 5107(b) (West 1991).  

The veteran alleges that his left foot was injured following 
a grenade explosion during service in Korea.  His service 
medical records confirm that in May 1951, he sustained 
superficial wounds to both lower extremities secondary to a 
grenade explosion.  

The veteran was in combat and is claiming service connection 
for a disability incurred in such combat.  The provisions of 
38 U.S.C.A. § 1154(a) (West 1991) are therefore for 
consideration.  The correct application of 38 U.S.C.A. 
§ 1154(b) requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service."  (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."  
Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996). 

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  

In such a case a factual presumption arises that that the 
alleged injury or disease is service connected.  Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 
(2001).  Competent evidence of a current disability and of a 
nexus between service and a current disability is still 
required.  Wade v. West, 11 Vet. App. 302 (1998); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Viewed another way, it 
could be said that if there is no competent evidence of a 
current disability, there is clear and convincing evidence 
against the presumption of service connection.  See Dansbach 
v. Gober, 223 F.3d 1376 (Fed. Cir. 2000).

The veteran made a normal recovery following the grenade 
wound, and was able to return to duty in June 1951.  His 
September 1952 service separation examination was negative 
for any disability of the left foot.  Likewise, a December 
1958 VA general medical examination noted several scars 
across the knee and shin of the left leg, but his foot and 
ankle were within normal limits.  While the veteran has been 
afforded periodic VA medical treatment since service, these 
records are negative for any diagnosis of a left foot 
disability.  He has also not submitted, or indicated the 
existence of, any private medical evidence of a current left 
foot disability.  

Although the veteran has complained on several occasions of 
left foot pain, no underlying pathology has been diagnosed.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Fundamental to any 
claim is the need for a claimant to possess a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  In 
the absence of a current left foot disability, the veteran's 
claim for service connection for a left foot disability must 
be denied.  

III. New and material evidence-Back disability

This claim was last denied in an April 1997 rating decision, 
at which time the RO found no new and material evidence had 
been submitted of such a disability having been incurred 
during military service.  The veteran did not appeal, and 
this denial became final.  38 U.S.C.A. § 7105(c) (West 1991).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulation as follows:  

(a)  New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant 
that it must be considered in order to fairly decide 
the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45620-30 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  

New and material evidence includes that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).

In determining if new and material evidence has been 
submitted, the VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  

When the veteran's service connection claim for a back 
disability was first considered by the RO in 1983, the RO 
denied the claim based on a lack of evidence that such a 
disability was incurred in service.  His service medical 
records were of record at the time, and were in fact 
considered by the RO.  Subsequent to the 1983 decision, the 
veteran attempted to reopen his claim in 1987, 1988, 1992, 
and most recently in April 1997; each time, these attempts to 
reopen were denied.  Since the most recent denial, he has 
submitted VA medical records, as well as his own contentions; 
however, for the reasons to be discussed below, none of this 
evidence is new and material, as defined by 38 C.F.R. 
§ 3.156.  

Considering first the veteran's VA medical records, these 
records confirm a current diagnosis of a back disability, 
diagnosed at times as chronic radiculopathy and/or a lipoma.  
However, no nexus is established between any current back 
disability and a disease or injury incurred in or aggravated 
by active military service.  Thus, because evidence of a 
current back disability was of record at the time of the 1997 
denial, this evidence is not new.  It is cumulative or 
redundant of evidence already of record.  The existence of a 
current back disability was accepted by the RO at the time of 
the prior denials, and additional evidence on that matter 
does not advance the veteran's claim.  

The veteran has also offered his own contentions, alleging 
that his current back disability is the result of an injury 
sustained during military service; however, as a layperson, 
he is not qualified to offer medical opinion or diagnoses 
evidence which is binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
contentions as to the medical causes of his current back 
disability are not probative, and are therefore not material.  

In view of the foregoing, the evidence received subsequent to 
the RO's 1997 decision is not new and material for the 
purpose of reopening the veteran's claim for service 
connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  Because 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence.


ORDER

Entitlement to service connection for a left foot disability 
is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a back 
disability is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

